release number release date internal_revenue_service te_ge technical_advice_memorandum date january taxpayer's name taxpayer's address taxpayer's identification_number year s involved conference held uniform issue list legend state claimants program u t i o t n e w e b t n u o f whether the commissioner tax_exempt_and_government_entities_division should exercise discretion to grant the taxpayer relief under sec_7805 of the internal_revenue_code i r c to limit the retroactive effect of revocation of its exempt status under sec_501 facts application_for recognition of exemption taxpayer applied for tax-exempt status describing its activities on the form_1023 as lessening the burdens of government by providing financing to accelerate program fund claim payments to claimants additionally taxpayer stated that it would operate its financing program in conjunction with program funds in several states including state the attachment to the form_1023 provides the following narrative description taxpayer is modeled on state's award winning agency m program the agency program state terminated the agency program and authorized taxpayer to begin providing services formerly provided by the program on date1 taxpayer will expand the program developed by agency to other states through an arrangement with a state governmental bond issuer and various banks taxpayer is able to provide low cost financing to claimants the form_1023 also disclosed a related_party transaction servicing agreement and compensation agreements with llc the servicing agreement noted that llc was contracted to provide operational and management services to taxpayer in the same manner as it had with agency taxpayer disclosed in its form_1023 that it would compensate llc for its services and would reimburse llc for all marketing costs furthermore the form_1023 disclosed the relationship of b its founder and the sole owner of llc and disclosed the related_party transaction with llc on its form_1023 taxpayer provided no additional information or details in the form_1023 regarding its relationship with state or any other state in which it would be operating based on these representations the service issued a favorable determination_letter to taxpayer examination and appeal of recommendation the examination concluded that during the years under exam taxpayer did not qualify for tax- exempt status under sec_501 the examination recommended revocation of taxpayer's tax- exempt status based the following issues its operations do not further one or more exempt purposes it operates for the substantial non-exempt purpose of providing a commercial financing service its net_earnings inured to the benefit of b its founder and board member through llc and it operates for the more than incidental private benefit of b through lle e furthermore the examination concluded that revocation should be retroactive to the first day of the taxable_year under examination date2 because taxpayer made material misstatements on its form_1023 with respect to its operations examinations did concede that the taxpayer disclosed its business relationship with llc and b on its form_1023 specifically the examination stated that taxpayer's form_1023 wrongly implied that state granted taxpayer the exclusive right to acquire claims from claimants and left that issue as the only remaining basis for the recommendation to revoke retroactively taxpayer appealed the proposed revocation the office of appeals sustained the revocation section dollar_figure of revproc_2014_5 2014_1_irb_172 states that all requests for sec_7805 relief are mandatory tams with respect to all exempt_organizations delegation_order formerly do-96 rev delegates authority to the commissioner tax exempt and government entities tege to prescribe the extent to which any ruling relating to the internal revenue laws shall be applied without retroactive effect taxpayer requests that the commissioner tege exercise discretion and grant relief to limit the retroactive effect of revocation under sec_7805 to the date that a final adverse determination_letter is issued or date3 the date of the notice of proposed revocation law sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 states that an organization that has been determined by the commissioner to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization's character purposes or methods of operation and subject_to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301 b -1 grants to the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect revproc_2014_5 r b states in dollar_figure that all requests for relief under sec_7805 must be made through a request for technical_advice tam section dollar_figure further provides that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in section dollar_figure as they relate to the taxpayer's situation section of revproc_2014_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer's detriment revproc_2014_9 2014_2_irb_281 sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2014_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 using the procedures set forth in revproc_2014_4 which further refers to revproc_2014_5 and sec_12 of revproc_2014_9 states that in the case where a determination_letter or ruling is issued in error or is no longer in accord with the service's position and sec_7805 relief is granted see sections and of rev_proc ordinarily the revocation or modification will be effective not earlier than the date when the service modifies or revokes the original determination_letter or ruling delegation_order delegates authority to the commissioner tax exempt and government entities to prescribe the extent to which any ruling relating to the internal revenue laws shall be applied without retroactive effect in 238_f2d_589 3d cir the court_of_appeals for the third circuit determined that the commissioner abused his discretion by retroactively revoking the foundation’s exempt status under sec_501 upon examination the commissioner retroactively revoked the foundation’s exempt status to the date it acquired clover spinning mills an enterprise that manufactured cotton yarn and cloth the foundation disclosed this acquisition on its information_return for the year accordingly the court concluded that the foundation committed no fraud and made no misstatement therefore the court saw no grounds for sustaining retroactive revocation analysis in the present instance taxpayer did not omit or misstate any material facts in its application operate in a manner materially different from the facts set forth in its application or engage in any prohibited_transactions 238_f2d_589 3d cir taxpayer disclosed its operations and activities in full including its relationship with llc and b in its form_1023 nothing in taxpayer's form_1023 implied that state granted it the exclusive right to acquire claims from claimants taxpayer provided no additional information or details in the form_1023 regarding its relationship with state or any other state in which it would be operating no other relationship was disclosed or implied in the information provided in the form_1023 furthermore taxpayer operates in exactly the same manner as described in its form_1023 taxpayer acted in good_faith in relying on its determination_letter conclusion the commissioner te_ge has exercised discretion to grant relief under sec_7805 to limit the retroactive effect of revocation of exempt status under sec_501 revocation is effective as of date3 the date of the notice of the proposed revocation
